
	
		I
		111th CONGRESS
		1st Session
		H. R. 692
		IN THE HOUSE OF REPRESENTATIVES
		
			January 26, 2009
			Mr. Rohrabacher (for
			 himself, Mr. Jones, and
			 Mr. Paul) introduced the following
			 bill; which was referred to the Committee
			 on Ways and Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to exclude
		  from gross income compensation received by employees consisting of qualified
		  distributions of employer stock.
	
	
		1.Qualified stock distributions
			 to employees
			(a)In
			 generalPart III of
			 subchapter B of chapter 1 of the Internal Revenue Code of 1986 is amended by
			 inserting after section 139A the following new section:
				
					139B.Qualified
				stock distributions to employees
						(a)In
				generalGross income shall
				not include—
							(1)so many shares of
				any stock received by an individual in a qualified employee stock distribution
				of such individual’s employer as does not exceed the maximum stock
				amount,
							(2)any gain on stock
				excluded from gross income under paragraph (1) if such stock is held by such
				individual for not less than 10 years, and
							(3)in the case of any
				qualified disposition of stock which is described in paragraph (2) (and which
				meets the holding requirement of such paragraph), any gain on so much stock
				acquired during the 60-day period beginning on the date of such disposition as
				does not exceed the fair market value of the stock so disposed (determined as
				of the time of disposition).
							(b)Definitions and
				special rulesFor purposes of this section—
							(1)Qualified
				employee stock distributionThe term qualified employee
				stock distribution means a distribution by an employer of stock of such
				employer to all employees (determined as of the date of the distribution) of
				such employer as compensation for services.
							(2)Maximum stock
				amountThe term maximum stock amount means, with
				respect to any distribution, the lowest number of shares of stock of the
				employer received by any employee of the employer in such distribution.
							(3)Qualified
				disposition
								(A)In
				generalThe term qualified disposition means, with
				respect to the disposition of any stock described in paragraph (2) during any
				calendar year, the disposition of a number of shares of such stock not in
				excess of the excess of—
									(i)the applicable
				percentage of the aggregate number of shares of such stock received during the
				calendar year that such stock was received, over
									(ii)the aggregate number of shares of such
				stock taken into account under this subparagraph for all prior calendar
				years.
									(B)Applicable
				percentageFor purposes of clause (i), the applicable percentage
				is, with respect to any calendar year following the calendar year in which such
				stock was received, the percentage determined in accordance with the following
				table:
									
										
											
												The applicable
												
												In the case of:percentage is:
												
											
											
												The first through tenth
						such calendar years0 percent
												
												The eleventh such
						calendar year10 percent
												
												The twelfth such
						calendar year20 percent
												
												The thirteenth such
						calendar year30 percent
												
												The fourteenth such
						calendar year40 percent
												
												The fifteenth such
						calendar year50 percent
												
												The sixteenth such
						calendar year60 percent
												
												The seventeenth such
						calendar year70 percent
												
												The eighteenth such
						calendar year80 percent
												
												The nineteenth such
						calendar year90 percent
												
												Any subsequent calendar
						year100 percent.
												
											
										
									
								(c)Employment
				taxesAmounts excluded from gross income under subsection (a)(1)
				shall not be taken into account as wages for purposes of chapters 21, 22, 23,
				23A, and 24.
						(d)Recapture if
				stock disposed during required holding periodIf an amount is
				excluded from gross income under subsection (a)(1) with respect to any stock
				and the individual disposes of such stock at any time during the 5-year period
				beginning on the date that such individual received such stock—
							(1)the gross income
				of such individual for the taxable year which includes the date of such
				disposition shall be increased by the amount so excluded, and
							(2)the tax imposed by
				this chapter for such taxable year shall be increased by the sum of the amounts
				of tax which would have been imposed under subchapters A and B of chapters 21
				and 22 if subsection (c) had not applied with respect to such amount.
							For
				purposes of this title and the Social Security Act, any increase in tax under
				paragraph (2) shall be treated as imposed under the provision of chapter 21 or
				22 with respect to which such increase relates.(e)RegulationsThe
				Secretary shall issue such regulations as may be necessary or appropriate to
				carry out this section, including regulations which provide for the application
				of this section to stock
				options.
						.
			(b)Clerical
			 amendmentThe table of section for such part is amended by
			 inserting after the item relating to section 139A the following new
			 item:
				
					
						Sec. 139B. Qualified stock distributions to
				employees.
					
					.
			(c)Effective
			 dateThe amendments made by this section shall apply to stock
			 received by employees after the date of the enactment of this Act.
			
